Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to the Amendment filed on 11/23/2021.  Claims 1 -14 are presented for examination. 
Claim Rejections - 35 USC §103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over 
Graham-Cumming, US pat. No.8,984,166 in view of Toshniwal et al., US Pub. No.20120303831.

(A) in response to a request for content, determining if the content is cached locally, when it is determined that said content is cached locally, then: (B)(1) determining a current cache policy associated with the content (determining if the data request is locally available, see abstract, col.5 lines 17-55); and then
(B) (2) determining, based on said current cache policy associated with the content, whether it is acceptable to serve the content that is cached locally, (B)(3) based on said determining in (B)(2), when it is not acceptable to serve the content that is cached locally, obtaining a new version of the content and then serving the new version of the content, and when it is acceptable to serve the content that is cached locally, serving the content that is cached locally (determining and processing a new data version upon request, see col.5 line 56 to col.6 line 62).
Graham-Cumming does not specifically disclose the current cache policy is determined from a location distinct from the node.  However, Toshniwal discloses the current cache policy is determined from a location distinct from the node (the server  can cache policy data, downloaded from the policy database and thus the policy data indicates authorized and available services for a user device, see [0024] to [0026]).  It would have been obvious to one of the ordinary skill in the art at the time the invention was made to implement Toshniwal’s teachings into the computer system of Graham-Cumming to control data information because it would have been enforced service authorization for each user device based on the corresponding policy data downloaded 
As to claim 2, Graham-Cumming discloses (C) when it is determined that said content is
not cached locally, then (C)(1) obtaining the content and then (C)(2) serving the
content obtained in (C)(1) (see col.6 lines 4-55).

As to claim 3, Graham-Cumming discloses the request comprises an HTTP request and
wherein the content comprises one or more resources (see col.3 lines 17-26).

As to claim 4, Graham-Cumming discloses the current cache policy is determined from
a location distinct from the node (see col.5 line 27 to col.6 line 34).

As to claim 5, Graham-Cumming discloses the location is a database (see col.5 lines
17-55).

As to claim 6, Graham-Cumming discloses the cache policy relates to caching content
within the CDN (see col. 1 lines 12-31 and col.5 lines 17-55).

As to claim 7, Graham-Cumming discloses the cache policy also relates to caching
content outside the CDN (see col. 1 lines 12-31 and col.5 lines 17-55).

Claims 8-14 are rejected for the same reasons set forth in claims 1-7 respectively. 

Response to Arguments
Applicant’s arguments, filed 11/23/2021, with respect to the rejection(s) of claim(s) 1-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  Toshniwal et al., US Pub. No.20120303831.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claims 1-14 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936. The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00 P.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980. The fax phone number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any response to this action should be mailed to: Commissioner for patents
P O Box 1450
Alexandria, VA 22313-1450